            Case 1:15-cv-07045-RMB-RWL Document 139 Filed 11/08/18 Page 1 of 1

   ~~pER                              UNITED STATES
  ~~'      ., ~~          SECURITIES AND EXCHANGE COMMISSION
 N ~-- -        y                    BOSTON REGIONAL OFFICE
               ~°                   33 ARCH STREET,24th FLOOR
   `"'~:+~Xxx~"                  BOSTON,MASSACHUSETTS 02110-1424
                                      TELEPHONE:(617)573-8900
                                      FACSIMILE:(617)573-4590

                                                     November 8, 2018

FILED VIA ECF

Honorable Richard M.Berman
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 17B
New York, NY 10007-1312

            Re:     SEC v. Shapiro, et al., 15-cv-07045-RMB

Dear Judge Berman:

         Counsel for the Securities &Exchange Commission (the "Commission")submits this
letter in advance ofthe parties' November 14, 2018 status conference, which was originally
scheduled for the purpose of updating the Court on the parallel criminal case in the District of
Connecticut. The Commission writes to advise that Judge Chatigny has not yet ruled on the
post-trial motions filed by defendants Ross Shapiro and Michael Gramins, and the parties do not
have any further information as to the likely timing ofthat ruling. In addition, the government's
appeal of Judge Chatigny's decision granting Gramins' motion for new trial has been calendared
for a hearing before the Second Circuit, with oral argument scheduled for November 27, 2018.

        While the parties are planning to appear at the upcoming status conference scheduled by
this Court, counsel wanted to apprise Your Honor that the status ofthe parallel criminal case
remains largely unchanged since the Court adjourned the previously-scheduled conference.

        We are available to answer any questions about the parallel criminal proceedings or any
other matters related to the civil case at the status conference on November 14,2018.

                                                     Sincerely,



                                                     Rua M.Kelly
                                                     Senior Trial Counsel

Cc: Magistrate Judge Robert W. Lehrburger
    Brett D. Jaffe, Esq., Counsel to Defendant Tyler Peters
